United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Duluth, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0886
Issued: January 31, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On May 6, 2021 appellant filed a timely appeal from an April 30, 2021 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a medical condition
causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On January 18, 2021 appellant, then a 52-year-old city carrier, filed an occupational disease
claim (Form CA-2) alleging that factors of his federal employment, including lifting parcels and

1

5 U.S.C. § 8101 et seq.

bending, caused a sciatic nerve condition. He noted that he first became aware of his condition on
January 6, 2021 and that his condition was related to his federal employment on January 13, 2021.
In support of his claim, appellant submitted an unsigned discharge report dated
January 14, 2021.
OWCP received a report dated January 18, 2021 from Curtis Peoples, a physician assistant.
Mr. Peoples related that appellant was injured at work on January 6 and 13, 2021. He reviewed
x-rays indicated and diagnosed low back and pelvic pain, and lumbar radiculopathy.
Appellant submitted a supplemental statement, which was received on January 18, 2021.
He related that on January 6, 2021 he felt some faint nerve tingling in his lower back and down his
right leg as he was loading parcels on his mail route. On January 13, 2021 appellant again
experienced pain in his lower back, which occurred while he was lifting and bending. He stated
that he made his supervisor aware of his pain and sought treatment at the emergency room on
January 14, 2021. Appellant alleged that his pain occurred due to the constant loading and
unloading of the postal vehicle, standing still for periods of time while loading a cluster box, and
constantly getting in and out of the postal vehicle during the day. He also stated that he worked
extended hours, which caused additional wear and tear on his back.
In a development letter dated February 9, 2021, OWCP informed appellant that additional
factual and medical evidence was necessary to establish his claim. It advised him of the type of
factual and medical evidence needed. OWCP afforded appellant 30 days to submit the necessary
evidence.
In response, appellant submitted a report dated March 16, 2021 from Dr. Ali Mortazavi, an
osteopathic physician Board-certified in orthopedic surgery. He recounted that appellant engaged
in repetitive bending, lifting, and moving packages of different sizes and that appellant was injured
at work on January 6 and 13, 2021. Dr. Mortazavi diagnosed appellant with an L4-S1 disc
herniation with epidural lipomatosis and severe canal stenosis. He opined that, within a reasonable
degree of medical certainty, appellant’s disc herniation was causally related to his work events of
January 6 and 13, 2021.
By decision dated April 30, 2021, OWCP accepted that the employment factors occurred,
as alleged, but denied appellant’s claim as causal relationship had not been established between a
diagnosed medical condition and the accepted employment factors. It concluded, therefore, that
the requirements had not been met to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA 2 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning FECA, that the claim was timely filed within the applicable time

2

Id.

2

limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury. 4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence o f the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors. 6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.7 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. 8 Neither the mere fact
that a disease or condition manifests itself during a period of employment, nor the belief that the
disease or condition was caused or aggravated by employment factors, is sufficient to establish
causal relationship. 9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a back condition
causally related to the accepted factors of his federal employment.
OWCP received a report dated March 16, 2021 from Dr. Mortazavi which diagnosed
appellant with an L4-S1 disc herniation with epidural lipomatosis and severe canal stenosis and
stated that the injury was work related. Dr. Mortazavi opined that appellant’s January 6 and 13,
2021 work activities caused the diagnosed condition. While Dr. Mortazavi provided an opinion
3

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
4

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
5

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

See T.L., Docket No. 18-0778 (issued January 22, 2020); Roy L. Humphrey, 57 ECAB 238, 241 (2005); Victor J.
Woodhams, 41 ECAB 345, 352 (1989).
7

J.F., Docket No. 18-0492 (issued January 16, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

A.M., Docket No. 18-0562 (issued January 23, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

9

E.W., Docket No. 19-1393 (issued January 29, 2020); Gary L. Fowler, 45 ECAB 365 (1994).

3

on the causal relationship, he did not offer rationale to explain his conclusory opinion that the
accepted employment factors would have caused appellant’s diagnosed condition. 10 The Board
has held that a medical opinion should offer a medically-sound explanation of how specific
employment factors physiologically caused the diagnosed condition. Without explaining
physiologically how the accepted employment factors caused or aggravated the diagnosed
conditions, this report is of limited probative value and is insufficient to establish appellant’s
claim.11
OWCP received an unsigned discharge report dated January 14, 2021. The Board has held
that reports that are unsigned or bear an illegible signature lack proper identification and cannot
be considered probative medical evidence as the author cannot be identified as a physician.12 As
such, this report is insufficient to establish the claim. 13
Appellant also received a January 18, 2021 report from Curtis Peoples, a physician
assistant. Certain healthcare providers such as physician assistants, nurse practitioners, and
physical therapists are not considered physicians as defined under FECA. 14 Consequently,
Mr. Peoples’ report will not suffice for purposes of establishing entitlement to FECA benefits. 15
As the medical evidence of record is insufficient to establish causal relationship between
appellant’s diagnosed back condition and the accepted factors of his federal employment, the
Board finds that he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a back condition
causally related to the accepted factors of his federal employment.
10

T.W., Docket No. 20-0767 (issued January 13, 2021); see H.A., Docket No. 18-1466 (issued August 23, 2019);
L.R., Docket No. 16-0736 (issued September 2, 2016).
11

S.K., Docket No. 20-0102 (issued June 12, 2020); M.M., Docket No. 20-0019 (issued May 6, 2020).

12

M.A., Docket No. 19-1551 (issued April 30, 2020); T.O., Docket No. 19-1291 (issued December 11, 2019);
Merton J. Sills, 39 ECAB 572, 575 (1988).
13

R.G., Docket No. 19-0233 (issued July 16, 2019); S.W., Docket No. 18-1489 (issued June 25, 2019).

5 U.S.C. § 8101(2) provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law,”
20 C.F.R. § 10.5(t). See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter
2.805.3a(1) (January 2013); see also M.F., Docket No. 19-1573 (issued March 16, 2020); N.B., Docket No. 19-0221
(issued July 15, 2019); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician
assistants, nurses, and physical therapists are not competent to render a medical opinion under FECA).
14

15

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the April 30, 2021 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 31, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5

